Tilghman, C. J.
This is a motion by the defendant in error to dismiss this cause, because the record has not been regularly returned. He assigns two reasons: 1st. That the record was not returned to last September term, to which it was returnable. 2d. That the Court of Common Pleas of Crawford county, to whom it was directed, did not sit at any time between the time of issuing the writ of error on the 28th August 1806, and the day on which it was returnable, the first Monday in September 1806.
The- first objection the court think is of no weight; because, *419by long established practice, returns to writs of error have been received after the time to which they were returnable.
As to the second objection, it does not appear to this court, that the court of Crawford county were not sitting between the time of issuing the writ of error, and the day on which it was returnable; nor ought they to presume it. It is always to be presumed that every court acts with propriety, unless the contrary appears. We must therefore suppose, it having been returned in the usual form by the justices of the court, that the writ of error was presented to the court of Crawford county when sitting, and by them properly returned.
It is the opinion of the court therefore, that the defendant in error take nothing by his motion.